 R. L. FAUBIAN COMPANY632.The following was, on June 17, 1955,isnow,and has been at all materialtimes,a unit appropriate for the purposes of collective bargaining within the meaningof Section9 (b) of the Act:All office and laboratory employees employed by American Smelting andRefining Company at its Tacoma,Washington,plant,but excluding AccountantManager,Accounting Manager's Secretary,Chief Accountant,Assistant ChiefAccountant,Chief SettlementClerk,MetallurgicalAccountant,Power PlantEngineer—Chief Engineer,Engineering Department,Storekeeper,Chief Chemist,Chief Draftsman,Superintendent's Secretary,Nurse,Manager'sSecretary, Pur-chasingAgent,Chief Timekeeper,Safety and Welfare Supervisor,AssistantSafety and Welfare Supervisor,EmploymentClerk,Secretary to Safety andWelfare Supervisor,and all supervisors as defined in the Labor ManagementRelationsAct of 1947as amended,and all other employees of the AmericanSmelting and Refining Company.3.. Office Employes International Union, Local23, AFL, was,on June 17, 1955,isnow,and has been at all material times, the exclusive representative of theemployees in the aforesaid appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9 (a) of the Act.4.By failing and refusing on June 17,1955,and since that date,as found insection III,above,to bargain collectively with Office Employes International Union,Local 23,AFL, as theexclusive representative of the Respondent's employees inthe aforesaid appropriate unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By interfering with,restraining,and coercing its said employees in the exerciseof the rights guaranteed to them in Section 7of the Act,as found in section III,above,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]R. L. Faubian Company,PetitionerandInternational Associationof Machinists,District Lodge No.71, A. F.L. and InternationalBrotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers,Lodge No.83, AFL.'Case No. 17-ISM-90.January 13,196EDECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A. Fleming,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.IThe Unflons are referred to hereinafter as IAM and Boilermakers,respectively.As the AFLand CIO merged after the instant hearing we are taking notice thereof andare amending the designations of the Unions.115 NLRB No. 12. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer'sKansas City, Missouri, plant, excluding office clerical employees,guards, and supervisors as defined in the Act.25.The determination of representatives :The IAM contends that 34 alleged unfair labor practice strikers areeligible to vote in the election.The Boilermakers and the Employerassert that these individuals are economic strikers who have been per-manently replaced and are, therefore, ineligible to participate in theelection.On August 10, 1955, a strike commenced at the Employer's plant.On August 31,1955, the Employer sent a letter to each of its employeesoffering to reinstate as many strikers to their jobs as business condi-tions permitted. It further stated that, unless this offer was acceptedbefore September 6, 1955, it would hire new employees as permanentreplacements for the strikers.Although some strikers returned, 34did not accept the offer, and, after September 6, 1955, the Employerhired 34 new employees. The record discloses that the new employeeswere hired as permanent replacements for strikers and were so in-formed; that at the time of the hearing there were no vacancies in anyjob classification at the Employer's plant and the Employer does notintend to increase its labor force in the immediate future.The IAM filed unfair labor practice charges with the Board. InAugust 1955 the Regional Director and the Employer executed a set-tlement agreement, as a result of which the IAM's charges of violationof Section 8 (a) (1), (2); and (3) by the Employer before the in-ception of the strike were dismissed.'The IAM did not join in thisagreement and appealed from the dismissal.The Regional Directoralso dismissed on the merits a charge by the IAM filed in September1955, alleging that the Employer- violated Section 8 (a) (5) of theAct.This dismissal was also appealed by the IAM. Both appealshave been denied by the General Counsel, who has approved thesettlement.8 The parties are in agreement as to the composition of the unit except that the IAMwould exclude Jones, Heath, and Nolan as supervisors and the Employer would includethem in the unit.The record discloses that these employeespossess nosupervisoryauthority.We shall, therefore,include them.s That agreement required the Employer to post immediate notices and to offer rein-statement to three employees.We have been administratively advised that the Employerhas complied fully with the terms of this agreement. QUALITON65-As no complaint has been issued, and the charges have been dis-missed, we must find that the employees participating in the strike areeconomic strikers.'They are therefore ineligible to vote as it appearson the basis of the present record that they have been permanently re-placed and that vacancies in their job do not exist.[Text of Direction of Election omitted from publication']4TnmesSquare Stores Corporation,79 NLRB361.QualitonandBookbinders&Bindery Women Union Local No. 63,Petitioner.Case No. 21-RC-4089. January 13, 1956DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election exe-cuted August 22, 1955, an election by secret ballot was conducted onAugust 26, 1955, under the direction and supervision of the ActingRegional Director for the Twenty-first Region of the National LaborRelations Board among the employees in the unit herein found ap-propriate.Following the election the parties were furnished a tallyof ballots.The tally shows that of the approximately 14 eligiblevoters, 14 cast ballots, of which 3 were for' the Petitioner, 10 wereagainst the Petitioner, and 1 ballot was challenged.The challengedballot is not sufficient to affect the results of the election.On September 2, 1955, the Petitioner filed timely objections to con-duct affecting the results of the election, a copy of which was servedon the Employer. In accordance with the Rules and Regulations ofthe Board, the Regional Director conducted an investigation of theobjections and, on October 27,1955, issued and served on the parties hisreport on objections in which he found that the objections did notraise substantial or material issues to conduct affecting the results ofthe election and recommended that the objections be overruled.OnNovember 21,1955, the Petitioner filed timely exceptions to the Acting-Regional Director's report and requested that the election be set aside.-Upon the basis of the entire record in this case, the Board finds thefollowing :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.115 NLRB No. 16.390609-56-vol 115-6